Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the claims states “the electrically conductive metal is…. carbon.” Carbon is not a metal.  Appropriate correction is required.

Claim Warnings
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub US PGPub 2013/0213677 (Zhamu).
With respect to claims 1 and 10, Zhamu teaches a lithium metal rechargeable battery (PP 0107) having a lithium metal layer on the anode (PP 0035).  The anode comprises a current collector which is made from an electrically conductive porous structure which allows for a liquid electrolyte to migrate through.  (PP 0113).  The liquid electrolyte allows ions to migrate (PP 0018, ionically conductive), which would result in the ion conductive electrolyte being present on the inner space and surface of the electrically conductive structure.  This reads on the protective layer of the instant claim. 
With respect to claim 2, the conductive material may be a metal foam or a conductive polymer foam (PP 0113).
With respect to claim 3, the current collector may be a copper (PP 0120).
With respect to claim 12, the electrode may be used in a lithium metal rechargeable (secondary) battery (PP 0068).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0213677 (Zhamu) as applied to claim 1 above, and further in view of US PGPub 2017/0271707 (Sasakawa).
With respect to claims 4-6, Zhamu teaches the electrode as discussed above, wherein the electrolyte may be liquid or gel (PP 0034) having a high diffusion coefficient (PP 0078), but fails to teach the specifics of the electrolyte.  Sasakawa teaches a battery having a gel electrolyte [claim 6] obtained by making a liquid electrolyte and soaking with a polyethylene oxide (PP 0007), which is the ionic conductive polymer of claims 4 and 5.  The electrolyte has a high ionic conductivity which results in an output density of the battery to also be high (PP 0007).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the gel electrolyte of Sasakawa for the gel electrolyte of Zhamu to produce a battery having high output density. 
With respect to claim 8, Sasakawa teaches that the electrolyte may have a salt such as LiBF4 or LiPF6 (PP 0099).
With respect to claim 11, Zhamu and Sasakawa fail to teach the ratio of the electrically conductive matrix to the ionic conductive polymer, however it would have been obvious to one of ordinary skill in the art to find a workable amount which would reasonably fall in applicant’s broad range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0213677 (Zhamu) and US PGPub 2017/0271707 (Sasakawa) as applied to claim 6 above, and further in view of US PGPub 2017/0346137 (Chang).
Sasakawa teaches that the electrolyte has an organic solvent such as an ethylene carbonate (PP 0100). Sasakawa fails to teach the additives of the instant claims.  Chang teaches an electrolyte comprising an ethylene carbonate such as fluoroethylene carbonate (PP 0096), which is the additive of the instant claims.  It would have been obvious to one of ordinary skill in the art at the time of filing to use any ethylene carbonate for the ethylene carbonate of Sasakawa, such as fluoroethylene carbonate as taught by Chang.  The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
	
	Response to Arguments
Applicant’s arguments, see pages 5-11, filed 05/25/2022, with respect to the rejection(s) of claim(s) 1-8, 10, and 12 under Mikhaylik have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724    

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759